Fourth Court of Appeals
                                         San Antonio, Texas
                                                March 25, 2020

                                             No. 04-20-00178-CV

             IN RE PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On March 24, 2020, relator filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real party in interest may file a response to the petition in this
court no later than April 15, 2020. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

       Relator’s request for a stay is GRANTED IN PART. The trial court’s December 19,
2019 order compelling discovery and its January 31, 2020 order compelling the same discovery
by March 31, 2020 are STAYED pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on March 25, 2020.

                                                          PER CURIAM



           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2019CI21744, styled Rebeca Sanchez v. Progressive County Mutual
Insurance Co., pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr.
presiding.